Per Curiam.

On these cross appeals, taken as of right, the several parties argue numerous questions concerning proper methods of valuation and equalization in the assessment of special franchises (Tax Law, § 45, now Real Property Tax Law, §§ 600, 606). Since the challenged assessment was made by unusual methods dictated by the extraordinary circumstances referred to in the preamble to the statute which created the State Board of Equalization and Assessment (L. 1949, ch. 346, § 1), we believe it will serve little purpose to discuss the arguments advanced. It is sufficient simply to note that the record before us supports the result reached below and to say that we concur in the Appellate Division’s observation that there should be an end to this litigation which has extended over a period of 10 years.
The order appealed from should be affirmed, without costs.